Name: Commission Regulation (EEC) No 1554/81 of 10 June 1981 fixing for the 1981/82 marketing year the amounts of the levy in connection with the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 81 Official Journal of the European Communities No L 152/23 COMMISSION REGULATION (EEC) No 1554/81 of 10 June 1981 fixing for the 1981 /82 marketing year the amounts of the levy in connection with the offsetting of storage costs for sugar 1981 /82 marketing year, the quantities of Community sugar in store each month may be estimated by refer ­ ence to estimated stocks at the beginning of the marketing year, estimated monthly production and the quantities likely to be marked for domestic consumption or exported during the same month ; whereas total average monthly stocks during the 1981 /82 marketing year can be estimated at approxi ­ mately 69 million tonnes of sugar expressed in white value ; whereas the total reimbursement for Commu ­ nity sugar can thus be estimated at approximately 400 million ECU for the 1981 /82 marketing year ; whereas the balance of previous sugar marketing years can be estimated at a negative amount of eight million ECU ; whereas the detailed rules for the application of the system of offsetting storage costs for sugar provide that the levy is to be fixed per 100 kilograms of white sugar ; whereas the quantity of Community sugar which will be marketed during the 1981 /82 marketing year for home consumption or for export may be esti ­ mated at approximately 1 1 -5 million tonnes of sugar expressed in white value ; whereas the amount of the levy for Community sugar should therefore be 3-55 ECU per 100 kilograms of white sugar ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( J ), as last amended by Regulation (EEC) No 3455/80 (2 ), and in particular the last subparagraph of Article 8 (3) thereof, Whereas Article 8 ( 1 ) of Regulation (EEC) No 3330/74 provides that the storage costs for sugar and syrups shall be reimbursed at a flat rate by the Member States ; Whereas Article 8 ( 1 ) of Regulation (EEC) No 3330/74 also provides that the Member States shall charge a levy on sugar manufacturers and on importers or refiners of preferential sugar ; Whereas Article 6 of Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar (3), as last amended by Regulation (EEC) No 3042/78 (4), provides that the amount of the levy for Community sugar shall be calculated by dividing the total esti ­ mated reimbursement by the estimated quantity of sugar which will be marketed during the sugar marketing year in question ; whereas the total esti ­ mated reimbursement is to be increased or decreased as the case may be by the amounts carried forward from previous marketing years ; Whereas Article 8 (3) of Regulation (EEC) No 3330/74 provides that the monthly reimbursement amount shall be fixed by the Council simultaneously with the derived intervention prices ; whereas , for the purpose of calculating the amounts of the levy the amount of reimbursement provided for 1981 /82, namely 0-58 ECU per 100 kilograms of white sugar, should be retained ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1358 /77, the quantity in store to be taken into account for the reimbursement of any one month's storage costs is equal to the arithmetic mean of the quantities held in store in the beginning and at the end of the month in question ; whereas, for the Whereas Article 7 of Regulation (EEC) No 1358/77 specifies that the amount of the levy for preferential sugar shall be calculated in the same way ; whereas total average monthly stocks during the 1981 /82 marketing year can be estimated at approximately 2-2 million tonnes of sugar expressed in white sugar ; whereas the total reimbursement for preferential sugar can thus be estimated at approximately 12-7 million ECU for the 1981 /82 marketing year ; whereas the total estimated reimbursement for preferential sugar shall be increased or decreased, as the case may be, by the amounts carried forward from previous sugar marketing years ; whereas the balance of previous sugar marketing years can be estimated at a negative amount of 1-6 million ECU ; whereas the quantity of preferential sugar to which the levy will apply during the same period may be estimated at 1-3 million tonnes of sugar expressed in white value ; whereas the amount of the levy for preferential sugar should there ­ fore be 1-11 ECU per 100 kilograms of white sugar ; (!) OJ No L 359, 31 . 12 . 1974, p . 1 . (2 ) OJ No L 360, 31 . 12 . 1980 , p . 17 . (3 ) OJ No L 156, 25 . 6 . 1977, p . 4 . h) OJ No L 361 , 23 . 12 . 1978 , p . 8 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, No L 152/24 Official Journal of the European Communities 11 . 6 . 81 HAS ADOPTED THIS REGULATION : Article 1 2. For the 1981 /82 marketing year, the amount of the levy referred to in the third subparagraph under (b) and (c) of Article 8 ( 1 ) of Regulation (EEC) No 3330/74 is hereby fixed at 1-11 ECU per 100 kilo ­ grams of white sugar.1 . For the 1981 /82 marketing year, the amount of the levy referred to in the third subparagraph under (a) of Article 8 ( 1 ) of Regulation (EEC) No 3330/74 is hereby fixed at 3-55 ECU per 100 kilograms of white sugar . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1981 . For the Commission The President Gaston THORN